DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                         ARTURO AZALDEGUI,
                             Appellant,

                                     v.

                          STATE OF FLORIDA,
                               Appellee.

                                No. 4D20-80

                           [September 2, 2020]

   Appeal of order denying rule 3.850 motion from the Circuit Court for
the Seventeenth Judicial Circuit, Broward County; Martin S. Fein, Judge;
L.T. Case No. 15-44CF10A.

   Arturo Azaldegui, Florida City, pro se.

   Ashley Moody, Attorney General, Tallahassee, and Anesha Worthy,
Assistant Attorney General, West Palm Beach, for appellee.

PER CURIAM.

  Affirmed. See Ayos v. State, 275 So. 3d 178, 179-81 (Fla. 4th DCA
2019).

WARNER, DAMOORGIAN and FORST, JJ., concur.

                           *          *          *

  Not final until disposition of timely filed motion for rehearing.